Where a case was tried at the April term of a superior court, and the certificate of the clerk shows that the April term adjourned on April 30, and that this fact appears on the minutes of the court, a motion for new trial filed on May 19 was filed too late to give the trial court jurisdiction to entertain the motion. Since the court had no authority to entertain the motion and should have dismissed it, the order overruling it was not harmful to the movant and therefore was not error. Code § 70-301; Keen v. Davis  Brandon, 141 Ga. 608 (81 S.E. 868). The written acknowledgment of service and waiver of all other and further service and notice will not have the effect of curing the failure to comply with the requirements as to the time of filing the motion. Josey
v. Groves, 138 Ga. 317 (75 S.E. 135). The court did not err in overruling the motion for new trial.
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
                        DECIDED DECEMBER 4, 1942. *Page 558